Per Curiam.
Suit upon two causes of action growing out of a written contract for the furnishing of labor and material in the construction of a concrete warehouse. Verdict for plaintiff.
The case presents questions of fact only, properly triable before a jury. No suggestion is made of any improper admission or rejection of evidence, nor is complaint made as to the instructions given. Appellants content themselves with a claim of error in the refusal of the lower court to give certain requested instructions.
After examining the issues, the evidence, and the instructions given, we conclude that the case was properly submitted *682to the jury. The requested instructions are a specific elaboration of what the court said to the jury in a more general way in referring to the issues to be determined. We cannot say that the refusal to give them entitles the appellants to a new trial. Upon the whole, we conclude that the case was fairly submitted to the jury, and the judgment should be affirmed.